Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE

1.	The following is an examiner’s statement of reasons for allowance: The instant claims are drawn to a method for expanding helper T cells and/or cytotoxic T cells to treat cancer by administering a therapeutically effective amount of a dominant negative tumor necrosis factor (DN-TNF)-α protein and/or a nucleic acid encoding the DN-TNF-α protein to a subject with cancer. The closet prior art references disclose methods for utilizing the use of variant TNF-α proteins, pharmaceutical compositions comprising variant TNF-α proteins, DN-TNF variants, and TNFα antagonists to treat Listeria monocytogenesis infection, arthritis, and inflammation. For example, see US Patent Numbers: #9,060,978 – #7,662,367 - #7,446,174. The prior art does not provide a nexus between the administration of  a therapeutically effective amount of a dominant negative tumor necrosis factor (DN-TNF)-α protein and/or a nucleic acid encoding the DN-TNF-α protein expand T cells and treat cancer in a subject as recited in the claims. A terminal Disclaimer was file over US patent #10,543,264. The method of claims 1-14 is not taught or suggested by the prior art. Accordingly, the application was allowed.

2.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
3.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA V COOK whose telephone number is (571)272-0816. The examiner works a flexible schedule but can normally be reached on Monday-Friday from 9am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached at telephone number 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Lisa V. Cook
Art Unit 1642
Hoteling
(571)272-0816
8/27/22

/LISA V COOK/Primary Examiner, Art Unit 1642